DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           NIVEN ANDERSON,
                               Appellant,

                                     v.

    HE HILL FOUNDATION, INC., a Florida non-profit corporation,
                          Appellee.

                               No. 4D18-755

                            [August 15, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Judge Hafele, Judge; L.T. Case No. 50-2017-CA-001812-
XXXX-MB.

   Niven Anderson, Belle Glade, pro se.

   Antonio R. Perez of McGahee & Perez, PL, Clewiston, for appellee.

PER CURIAM.

   Affirmed. Fla. R. App. P. 9.315(a).

GERBER, C.J., TAYLOR and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.